In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                     Filed: February 25, 2019

* * * * * * * * * * * * * *
GAYLE FOSHEE-NAUGHTON,                             *       No. 17-1366V
                                                   *
                 Petitioner,                       *       Special Master Sanders
                                                   *
v.                                                 *
                                                   *
SECRETARY OF HEALTH                                *       Stipulation for Award; Pneumococcal
AND HUMAN SERVICES,                                *       Conjugate Vaccine (“PCV13”)
                                                   *
          Respondent.                              *
* * * * * * * * * * * * * *

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Sarah C. Duncan, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

       On September 28, 2017, Gayle Foshee-Naughton (“Petitioner”) filed a petition for
compensation pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-10–34 (2012); ECF No. 1. The petition alleged that the pneumococcal conjugate vaccine
(“PCV13”) Petitioner received on December 5, 2016, caused her to suffer from a Shoulder Injury
Related to Vaccine Administration (“SIRVA”). See Stip. at 1, ECF No. 31.

         On February 22, 2019, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the
PCV13 caused Petitioner’s alleged SIRVA. Id. at 1–2. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.


1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with
access to the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        The parties stipulate that Petitioner shall receive the following compensation:

            A lump sum of $22,500.00 in the form of a check payable to [P]etitioner. This
            amount represents compensation for all damages that would be available under
            42 U.S.C. § 300aa-15(a).

Id. at 2.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2